Title: From Thomas Jefferson to Napoleon, Emperor of the French, 29 June 1804
From: Jefferson, Thomas
To: Bonaparte, Napoleon


          
            Citizen First Consul and President.
            
          
          Robert R. Livingston, who for several years has resided with you as the Minister Plenipotentiary of the United States, having desired to return to America, we have yielded to his request. He will accordingly take his leave of you, embracing that occasion to assure you of our friendship and sincere desire to preserve and strengthen the harmony and good understanding so happily subsisting between the two Nations, and which will be further manifested by his Successor. We are persuaded, that he will do this in the manner most expressive of these sentiments, and of the respect and sincerity with which they are offered.
          We pray God to keep you Citizen First Consul and President under his holy protection.
          Written at the City of Washington, the Twenty Ninth day of June, in the year of our Lord One thousand eight hundred and four
          
            Th: Jefferson 
          
        